Citation Nr: 1529114	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for nephrolithiasis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1969 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to obtain a new VA examination.  Although the Veteran was afforded a VA examination in April 2009, the examiner failed to adequately consider the Veteran's lay testimony regarding his continuous problems with kidney stones since January 1971.  The Veteran's medical records tend to support such an on-going problem with kidney stones; for example, an October 1998 VA medical record reports a history of recurrent kidney stones for 25 years, including 3 severe episodes.  The 2009 VA examiner also failed to adequately address the Veteran's January 1971 in-service treatment for possible kidney stones by failing to fully address the Veteran's in-service symptoms, the "atypical" presentation of the Veteran's symptoms, and whether radiographic evidence of a kidney stone is required in order to affirmatively diagnose this condition, as although the records repeatedly noted there is no radiographic evidence of stones, it is noted in a January 30, 1971 record that the x-ray machine was out of order.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any nephrolithiasis disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must elicit a full history from the Veteran regarding his kidney stones.  An explanation for all opinions expressed must be provided.  

The examiner must first opine as to whether an x-ray is necessary to provide a diagnosis of kidney stones.

Next, the examiner must opine as to whether it is at least as likely as not any diagnosed nephrolithiasis disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner must address the following:  1) STRs indicating that the Veteran experienced symptoms suggestive of a kidney stone while in service in January 1971; 2) STRs showing the Veteran was transferred to a hospital for evaluation and treatment, however, no x-rays were performed at that time as the hospital's x-ray machine was out of order; 3) STRs showing that additional testing for a kidney stone, including urine and blood testing, returned negative results; 4) the Veteran's atypical presentation during service; 5) the Veteran's lay testimony that he has had recurrent kidney stones since service; and 6) a medical record dated in 1998 indicating a history of recurrent kidney stones for 25 years.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



